SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

260
CAF 10-01709
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF OCTAVIA S.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;                            MEMORANDUM AND ORDER

ELIZA P., RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


PAUL M. DEEP, UTICA, FOR RESPONDENT-APPELLANT.

KIMBERLY A. KOLCH, UTICA, FOR PETITIONER-RESPONDENT.

MONICA R. BARILE, ATTORNEY FOR THE CHILD, NEW HARTFORD, FOR OCTAVIA S.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered June 28, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order, inter alia, terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Jhanelle B. (___ AD3d ___ [Mar.
16, 2012]).




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court